Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00408-CV

                                       Buck MURRAY,
                                          Appellant

                                                v.

                             THE HONDO NATIONAL BANK,
                                      Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCD-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee The Hondo National Bank recover its costs
on appeal from Appellant Buck Murray.

       SIGNED September 23, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice